Exhibit 10.2

 

SALON MEDIA GROUP, INC.

VOTING AGREEMENT




THIS VOTING AGREEMENT (this “Agreement”) is made as of February 28, 2013 by and
among Salon Media Group, Inc., a Delaware corporation (the “Company”), and the
stockholders of the Company identified on the signature page hereto (each a
“Specified Holder” and collectively the “Specified Holders”).




RECITALS




A.     The Specified Holders currently own convertible notes, shares of common
stock, par value $0.001 per share (the “Common Stock”), and shares of preferred
stock, par value $0.001 per share (the “Preferred Stock” and together with the
Common Stock, the “Company Stock”), of the Company.




B.     The Company has offered to sell shares of its Common Stock to the holders
of its related party advances, convertible notes and Preferred Stock in exchange
for such related party advances, convertible notes and Preferred Stock (the
“Exchangeable Securities”) as set forth in the form of purchase agreement
previously provided to the Specified Holders (the “Purchase Agreement”).




C.     Each of the Specified Holders has executed a Purchase Agreement to
exchange all related party advances, convertible notes and Preferred Stock owned
by it for shares of Common Stock. Following the Exchange, each Specified Holder
will hold the number of shares of Common Stock listed next to such Specified
Holder’s name on Schedule A hereto (except for those shares of Common Stock such
Specified Holder will receive following the Common Stock Increase (as defined
below)).




D.     The Company does not have sufficient authorized shares of Common Stock
under its Restated Certificate of Incorporation, as amended to date (the
“Company Charter”), to issue in exchange for all the Exchangeable Securities if
all holders thereof agree to the proposed exchange.




E.     The Board of Directors of the Company has approved the increase in the
Company’s authorized Common Stock from 30,000,000 shares to 150,000,000 shares
(the “Common Stock Increase”) and has recommended that the stockholders of the
Company approve the Common Stock Increase.




F.     The Company proposes to hold a special meeting of stockholders as soon as
possible to approve the Common Stock Increase.




NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein, the Company and each of the Specified Holders agree as follows: 1. Vote
to Increase Authorized Common Stock. Each Specified Holder agrees to vote or
cause to be voted all shares of Common Stock and/or Preferred Stock now or
hereafter owned by the Specified Holder, or over which such Specified Holder has
voting control, in person or by proxy, in favor of the Common Stock Increase.
This covenant and agreement relates solely to voting in favor of the Common
Stock Increase and does not apply to any other matter than may be presented to
stockholders of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 




2.     Specific Enforcement. Each party expressly agrees and understands that
monetary damages would inadequately compensate an injured party for the breach
of this Agreement by any party, that this Agreement shall be specifically
enforceable, and that, in addition to any other remedies that may be available
at law, in equity or otherwise, any breach or threatened breach of this
Agreement shall be the proper subject of a temporary or permanent injunction or
restraining order, without the necessity of proving actual damages. Further,
each party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach.

 

3.     Irrevocable Proxy. Each Specified Holder hereby constitutes and appoints
Cynthia Jeffers, Chief Executive Officer of the Company, and Alex Fernandez,
Interim Chief Financial Officer of the Company, and each of them, with full
power of substitution, as the proxies of such party with respect to voting with
respect to the Common Stock Increase, and hereby authorizes each of them to
represent and to vote all of such Specified Holder’s shares of Common Stock and
Preferred Stock entitled to vote with respect to the Common Stock Increase in
favor of the Common Stock Increase The proxy granted pursuant to the immediately
preceding sentence is given in consideration of the agreements and covenants of
the Company and the parties in connection with the transactions contemplated by
this Agreement and, as such, is coupled with an interest and shall be
irrevocable unless and until this Agreement terminates or expires pursuant to
Section 4 hereof. Each Specified Holder hereby revokes any and all previous
proxies with respect to the shares of Company Stock owned by such Specified
Holder with respect solely to any vote in respect of the Common Stock Increase,
and shall not hereafter, unless and until this Agreement terminates or expires
pursuant to Section 4 hereof, purport to grant any other proxy or power of
attorney with respect to any of such shares.

4.     Termination. This Agreement shall terminate upon the earliest to occur
of:

4.1     August 30, 2013;




4.2     the execution by the Company of an agreement for the sale of all or
substantially all of the assets of the Company or the consolidation or merger of
the Company with or into any other business entity pursuant to which
stockholders of the Company prior to such consolidation or merger hold less than
50% of the voting equity of the surviving or resulting entity;




4.3     the liquidation, dissolution or winding up of the business operations of
the Company; and

 

 
 

--------------------------------------------------------------------------------

 

 




4.4     the execution by the Company of a general assignment for the benefit of
creditors or the appointment of a receiver or trustee to take possession of the
property and assets of the Company.




5.     Amendments and Waivers. Any term hereof may be amended and the observance
of any term hereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
Company and all the Specified Holders.




6.     Successors and Assigns. The provisions of this Agreement shall be binding
upon the successors in interest, heirs and assigns to any of the Specified
Holders. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.




7.     Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of New York without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties.




8.     Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.




9.     Notices. All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and made in accordance with the
Purchase Agreement executed by the Specified Holder.




10.     Enforceability; Severability. The parties hereto agree that each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law. If any provision of this Agreement
shall nevertheless be held to be prohibited by or invalid under applicable law,
(a) such provision shall be effective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement, and (b) the parties shall, to the extent
permissible by applicable law, amend this Agreement, or enter into a voting
trust agreement under which the shares of Company Stock owned by the Specified
Holders shall be transferred to the voting trust created thereby, so as to make
effective and enforceable the intent of this Agreement.




11.     Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.




12.     Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

 
 

--------------------------------------------------------------------------------

 

 




13.     Counterparts, Facsimile. This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.




[Signature Page Follows]

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  COMPANY:

 

SALON MEDIA GROUP, INC.

          By: /s/ Cynthia Jeffers      

Cynthia Jeffers, Chief Executive Officer

         

SPECIFIED HOLDERS SIGNATURE PAGE FOLLOWS

 


 

 

 
 

--------------------------------------------------------------------------------

 

 

  

SPECIFIED HOLDERS:

 

WILLIAM HAMBRECHT IRA

 

 

By: /s/ William R. Hambrecht

       Name: William R. Hambrecht

       Title: Authorized Signatory

 

 

THE HAMBRECHT 1980 REVOCABLE TRUST

 

 

By: /s/ William Hambrecht

       Name: William R. Hambrecht

       Title: Authorized Signatory

 

 

WR HAMBRECHT + CO LLC

 

 

By: /s/ William Hambrecht

       Name: William R. Hambrecht

       Title: Authorized Signatory

 

 

WR HAMBRECHT + CO INC.

 

 

By: /s/ William Hambrecht

       Name: William R. Hambrecht

       Title: Authorized Signatory

 

 

THE SARAH & WILLIAM HAMBRECHT FOUNDATION

 

 

By: /s/ William Hambrecht

       Name: William R. Hambrecht

       Title:

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

HAMCO CAPITAL CORPORATION

 

By: /s/ William Hambrecht

       Name: William R. Hambrecht

       Title: Authorized Signatory 

 

IRONSTONE GROUP, INC

 

 

By: /s/ William Hambrecht

       Name: William R. Hambrecht

       Title: Authorized Signatory

 

       /s/ John Warnock

       John Warnock

 



 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

Stockholder

Total Shares of Common Stock
Subject to Voting Agreement

William Hambrecht IRA

1,466,167

The Hambrecht 1980 Revocable Trust

4,214,771

WR Hambrecht + Co LLC

27,500

WR Hambrecht + Co Inc.

43,822

The Sarah & William Hambrecht Foundation

32,005

HAMCO Capital Corporation

20,782

Ironstone Group, Inc.

79,970

John Warnock

11,509,813

Eu Revocable Trust

116,928

Elizabeth Hambrecht

292,857

 